DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2021 has been entered.

Response to Amendment
The amendment filed 03/30/2021 has been entered. Claims 1-6, 9-10, 12-17, 20-24 and 26 remain pending in the application. 

Response to Arguments
Applicant’s arguments, filed 03/30/2021, with respect to the rejections of claims 1, 10 and 12 under 103 have been fully considered and are not persuasive. 
Applicant argues (pages 9-10)
Panabaker simply never performs a search query to identify stored local content at the nodes … Panabaker does not contemplate information that is already stored at the devices.
In response

While Panabaker discloses a service component obtained and stored location information of the devices, and when a query is received, the service component identifies device that can provide the requested data from the query by accesses a database which contained the stored location information from the devices, the stored data maybe matched with the requested data from the query, and the device is identified to provide the requested information, the service component then transmits the query to the identified device (0030). 
Panabaker also teaches the service component parses the query in order to identify device that can provide responses to the request, the service component matches the keywords in the query with the keywords corresponding to the stored information of the devices in the database to identify the device for providing data relating to the keywords (0028). It can be seen that the concept of receiving a query, parsing the query and comparing the keywords in the query with the keywords corresponding to the stored data of the devices to identify the device that can provide the desired information is the same with the concept of performing a search query to identify stored local content at the nodes (where each node has the location information stored in the database), and therefore, Panabaker read on the claim limitation.
Applicant argues (page 12)
there is nothing in Panabaker for the probability determination of Kolb to connect to, and no way for the person having ordinary skill in the art to integrate Kolb's probability determination with Panabaker's location-based device selection.
In response
This argument was addressed in the Final Office Action mailed 02/05/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 10, 12-16, 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Panabaker et al. (US Pub. 2008/0120306) in view of Kolb et al. (US Pub. 2017/0103441).
As per claim 1, Panabaker teaches a method for executing a query [paragraph 0006, a method for soliciting a data capture from s device is provided], comprising: 
determining one or more nodes that are likely to have stored local content that matches a search query [paragraph 0018, “the service component 101 receives location data pertaining to any of the mobile devices (102A, 102B, 102C, or 102D) such that the location of the mobile devices is known to the service component 101. Such tracking data may be processed in the device tracker 202 and may be stored in the data storage 206”; paragraph 0006, “Based on a request received from a requester, a device may be determined to be capable of providing data capture desired by the requester”; paragraph 0021, a request for data capture from a desired location is received, devices identified as being at or near the desired location may be identified or polled … The location information may be processed by the mediator 204 such that the location of the devices may be matched to the desired location received via the request input 203 from the requestor (local content match); paragraph 0030, “the service component 101 receives the request from the requestor and identifies devices that may provide the desired data … the service component 101 accesses a database … The database may include, for example, location information of the devices and/or additional information on each of the devices … The information on the devices may be matched with the received data capture request (STEP 402). Based on the information on the devices, devices may be identified that may provide the desired information”], using a processor [paragraph 0016, computer], said determination being based on a location profile for each of the one or more nodes [paragraph 0021, “the location information may be processed by the mediator 204 such that the location of the devices may be matched to the desired location received via the request input”]; 
executing the search query at the one or more nodes to identify matching stored local content [paragraph 0030, “the service component 101 receives the request from the requestor and identifies devices that may provide the desired data … the service component 101 accesses a database … The database may include, for example, location information of the devices and/or additional information on each of the devices … The information on the devices may be matched with the received data capture request (STEP 402). Based on the information on the devices, devices may be identified that may provide the desired information”; paragraph 0028, “the service component 101 may parse the natural language query to determine the nature of the inquiry … the service component may identify keywords in the query and match the keywords to a database of keywords maintained at the service component 101. The database of keywords may include keywords that can be used to identify corresponding network devices for providing data pertaining to the keywords”; paragraph 0020, “a device may further be selected to provide the requested data based on capabilities of the devices”; paragraph 0040, “the data captured by the device(s) is transmitted to the requestor by the service component 101. Thus, the mediator 204 of the service component 101 may allow a requestor to submit requests for data capture which may include any desired characteristics of the data capture such as geographical location of the data capture or subject matter of the data capture. Based on the request and the characteristics of the federated user devices in the network (e.g., location of the device, capabilities of the device, etc.), the mediator 204 of the service component 101 may transmit a request for the data capture to devices identified as capable of providing the data”].  
Panabaker does not teach
building a vector that includes a plurality of keywords extracted from a search query; 
a probability determination using a generative topic model for each of a set of distinct locations that calculates a probability that the generative topic model would generate the vector;
	Kolb teaches
building a vector [paragraph 0048, “The vector space model represents a document as a vector of features (words or n-grams) whilst a topic model represents a document as a probability of discussing certain topics”; paragraph 0094, “For a given Requirement Document inferred or confirmed to be described by a plurality of topics, the Matching Engine 150 may identify, from the topic model database 25, a set of Evidence Documents that … have a topic vector most similar to the Requirement Document”; It can be seen that a vector is created for the input requirement document in order to identify an evidence document having a similar topic vector] that includes a plurality of keywords extracted from a search query [Figs 4-5, paragraphs 0058 and 0094-0095, “For a given Requirement Document inferred or confirmed to be described by a plurality of topics, the Matching Engine 150 may identify, from the topic model database 25, a set of Evidence Documents that (a) are highly probably described by an individual topic; (b) are highly probably described by all topics; and/or (c) have a topic vector most similar to the Requirement Document, i.e. described by topics with a probability in a similar ratio and magnitude”; It can be seen in the figs 4-5 that the requirement document 115 input into topic inference agent 425 which infers the input requirement document having topic1, topic2, etc., where each topic includes a plurality of words; paragraph 0050, “A topic is defined as a distribution over many words. A document is a collection of words and can be expressed as a probability of topics”]; 
a probability determination using a generative topic model [Figs. 4-5, paragraph 0048, “a topic model represents a document as a probability of discussing certain topics”] for each of a set of distinct locations that calculates a probability that the generative topic model would generate the vector [Figs 4-5, paragraphs 0094-0095, “For a given Requirement Document inferred or confirmed to be described by a plurality of topics, the Matching Engine 150 may identify, from the topic model database 25, a set of Evidence Documents that (a) are highly probably described by an individual topic; (b) are highly probably described by all topics; and/or (c) have a topic vector most similar to the Requirement Document, i.e. described by topics with a probability in a similar ratio and magnitude. An Evidence Document's topic probability measured (a) individually, (b) aggregate or (c) vector cosine similarity may be used as its similarity score to rank Evidence Documents and select a set of most similar Evidence Documents to display … For example, in FIG. 4, the Topic Inference agent infers that that the requirements are described by Topic1 (50% likely) and Topic 2 (45% likely), ignoring the remaining topics as unlikely. FIG. 5 continues the process, in which the Topics 1 and 2 have been confirmed (box 500) by the user. The Matching Engine retrieves (520) from the topic model database 25: Case 1 as the best example of Topic 1 (80% likely); Case 2 as the best example of Topic 2 (75% likely); and Case3 as having the most similar vector of Topics 1 and 2 to the vector for the Requirement Document”; paragraph 0058, “Agent 530 scores the Evidence Documents based on their similarity to the Requirements 115”; It can be seen that after the matching agent 520 retrieved the cases which having the most similar vector to the vector for the requirement document, the agent 530, based on the similarity level, scores the evidence documents (calculating the probability/score that the topic model would generate the vector similar to the input vector)];
Since Panabaker teaches [a request for data capture from a desired location is received, devices identified as being at or near the desired location may be identified or polled, the location of the devices may be matched to the desired location (local content match)] (please see above rejection), and Kolb teaches [using the topic model to calculate the probability that the evidence document (s) (in a database) having the most similar vector to the vector for the input/requirement document]”. Therefore, the prior art of record read on the claim invention.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of building a vector that includes a plurality of keywords extracted from a search query, and a probability determination using a generative topic model for each of a set of distinct locations that calculates a probability that the generative topic model would generate the vector of Kolb into the method of processing search queries of Panabaker. Doing so would help identifying one or more documents are being similar to the input document based on the probabilities for the topics calculated by the probabilistic topic model.

As per claim 2, Panabaker and Kolb teach the method of claim 1.
Panabaker further teaches
parsing the search query to determine at least a location component [paragraph 0028, the service component may parse the natural language query to determine the nature of the inquiry; paragraph 0029, a requestor may inquire as to the weather conditions in New York City, in parsing the inquiry, the service component may identify keywords such as "weather" and "New York City"].

As per claim 3, Panabaker and Kolb teach the method of claim 2.
Panabaker further teaches
determining the one or more nodes comprises matching the location component to the location profile for each of the one or more nodes [paragraph 0021, the location information may be processed such that the location of the devices may be matched to the desired location received from the requestor; paragraph 0029, a requestor may inquire as to the weather conditions in New York City, in parsing the inquiry, the service component may identify keywords such as "weather" and "New York City", devices located in New York City or surrounding areas may be identified as matching the keyword "New York City" or related cross referenced keywords].

As per claim 4, Panabaker and Kolb teach the method of claim 1.
Panabaker further teaches
receiving the search query from a query front-end [paragraph 0017, the requestor transmits a request to the service component, the requestor may include a telephone, computer, wireless device, PDA, etc.].  

As per claim 5, Panabaker and Kolb teach the method of claim 4.
Panabaker further teaches
forwarding a query result from the one or more nodes to the query front end [paragraph 0040, the data captured by the device(s) is transmitted to the requestor by the service component].  

As per claim 10, Panabaker teaches a non-transitory computer readable storage medium comprising a computer readable program for executing a query [paragraph 0025, memory], wherein the computer readable program when executed on a computer [paragraph 0016, computer] causes the computer to
[paragraph 0018, “the service component 101 receives location data pertaining to any of the mobile devices (102A, 102B, 102C, or 102D) such that the location of the mobile devices is known to the service component 101. Such tracking data may be processed in the device tracker 202 and may be stored in the data storage 206”; paragraph 0006, “Based on a request received from a requester, a device may be determined to be capable of providing data capture desired by the requester”; paragraph 0021, a request for data capture from a desired location is received, devices identified as being at or near the desired location may be identified or polled … The location information may be processed by the mediator 204 such that the location of the devices may be matched to the desired location received via the request input 203 from the requestor (local content match); paragraph 0030, “the service component 101 receives the request from the requestor and identifies devices that may provide the desired data … the service component 101 accesses a database … The database may include, for example, location information of the devices and/or additional information on each of the devices … The information on the devices may be matched with the received data capture request (STEP 402). Based on the information on the devices, devices may be identified that may provide the desired information”], using a processor [paragraph 0016, computer], said determination being based on a location profile for each of the one or more nodes [paragraph 0021, “the location information may be processed by the mediator 204 such that the location of the devices may be matched to the desired location received via the request input”]; 
execute the search query at the one or more nodes to identify matching stored local content [paragraph 0030, “the service component 101 receives the request from the requestor and identifies devices that may provide the desired data … the service component 101 accesses a database … The database may include, for example, location information of the devices and/or additional information on each of the devices … The information on the devices may be matched with the received data capture request (STEP 402). Based on the information on the devices, devices may be identified that may provide the desired information”; paragraph 0028, “the service component 101 may parse the natural language query to determine the nature of the inquiry … the service component may identify keywords in the query and match the keywords to a database of keywords maintained at the service component 101. The database of keywords may include keywords that can be used to identify corresponding network devices for providing data pertaining to the keywords”; paragraph 0020, “a device may further be selected to provide the requested data based on capabilities of the devices”; paragraph 0040, “the data captured by the device(s) is transmitted to the requestor by the service component 101. Thus, the mediator 204 of the service component 101 may allow a requestor to submit requests for data capture which may include any desired characteristics of the data capture such as geographical location of the data capture or subject matter of the data capture. Based on the request and the characteristics of the federated user devices in the network (e.g., location of the device, capabilities of the device, etc.), the mediator 204 of the service component 101 may transmit a request for the data capture to devices identified as capable of providing the data”].  
Panabaker does not teach
build a vector that includes a plurality of keywords extracted from a search query; 
a probability determination using a generative topic model for each of a set of distinct locations that calculates a probability that the generative topic model would generate the vector;
	Kolb teaches
build a vector [paragraph 0048, “The vector space model represents a document as a vector of features (words or n-grams) whilst a topic model represents a document as a probability of discussing certain topics”; paragraph 0094, “For a given Requirement Document inferred or confirmed to be described by a plurality of topics, the Matching Engine 150 may identify, from the topic model database 25, a set of Evidence Documents that … have a topic vector most similar to the Requirement Document”; It can be seen that a vector is created for the input requirement document in order to identify an evidence document having a similar topic vector] that includes a plurality of keywords extracted from a search query [Figs 4-5, paragraphs 0058 and 0094-0095, “For a given Requirement Document inferred or confirmed to be described by a plurality of topics, the Matching Engine 150 may identify, from the topic model database 25, a set of Evidence Documents that (a) are highly probably described by an individual topic; (b) are highly probably described by all topics; and/or (c) have a topic vector most similar to the Requirement Document, i.e. described by topics with a probability in a similar ratio and magnitude”; It can be seen in the figs 4-5 that the requirement document 115 input into topic inference agent 425 which infers the input requirement document having topic1, topic2, etc., where each topic includes a plurality of words; paragraph 0050, “A topic is defined as a distribution over many words. A document is a collection of words and can be expressed as a probability of topics”]; 
a probability determination using a generative topic model [Figs. 4-5, paragraph 0048, “a topic model represents a document as a probability of discussing certain topics”] for each of a set of distinct locations that calculates a probability that the generative topic model would generate the vector [Figs 4-5, paragraphs 0094-0095, “For a given Requirement Document inferred or confirmed to be described by a plurality of topics, the Matching Engine 150 may identify, from the topic model database 25, a set of Evidence Documents that (a) are highly probably described by an individual topic; (b) are highly probably described by all topics; and/or (c) have a topic vector most similar to the Requirement Document, i.e. described by topics with a probability in a similar ratio and magnitude. An Evidence Document's topic probability measured (a) individually, (b) aggregate or (c) vector cosine similarity may be used as its similarity score to rank Evidence Documents and select a set of most similar Evidence Documents to display … For example, in FIG. 4, the Topic Inference agent infers that that the requirements are described by Topic1 (50% likely) and Topic 2 (45% likely), ignoring the remaining topics as unlikely. FIG. 5 continues the process, in which the Topics 1 and 2 have been confirmed (box 500) by the user. The Matching Engine retrieves (520) from the topic model database 25: Case 1 as the best example of Topic 1 (80% likely); Case 2 as the best example of Topic 2 (75% likely); and Case3 as having the most similar vector of Topics 1 and 2 to the vector for the Requirement Document”; paragraph 0058, “Agent 530 scores the Evidence Documents based on their similarity to the Requirements 115”; It can be seen that after the matching agent 520 retrieved the cases which having the most similar vector to the vector for the requirement document, the agent 530, based on the similarity level, scores the evidence documents (calculating the probability/score that the topic model would generate the vector similar to the input vector)];
Since Panabaker teaches [a request for data capture from a desired location is received, devices identified as being at or near the desired location may be identified or polled, the location of the devices may be matched to the desired location (local content match)] (please see above rejection), and Kolb teaches [using the topic model to calculate the probability that the evidence document (s) (in a database) having the most similar vector to the vector for the input/requirement document]”. Therefore, the prior art of record read on the claim invention.
claim 10 is rejected using the same rationale as claim 1. 

As per claim 12, Panabaker teaches a system for executing a query, comprising: 
a query refinement module comprising a processor [paragraph 0021, the mediator] configured to determine one or more nodes that are likely to have stored local content that matches a search query [paragraph 0018, “the service component 101 receives location data pertaining to any of the mobile devices (102A, 102B, 102C, or 102D) such that the location of the mobile devices is known to the service component 101. Such tracking data may be processed in the device tracker 202 and may be stored in the data storage 206”; paragraph 0006, “Based on a request received from a requester, a device may be determined to be capable of providing data capture desired by the requester”; paragraph 0021, a request for data capture from a desired location is received, devices identified as being at or near the desired location may be identified or polled … The location information may be processed by the mediator 204 such that the location of the devices may be matched to the desired location received via the request input 203 from the requestor (local content match); paragraph 0030, “the service component 101 receives the request from the requestor and identifies devices that may provide the desired data … the service component 101 accesses a database … The database may include, for example, location information of the devices and/or additional information on each of the devices … The information on the devices may be matched with the received data capture request (STEP 402). Based on the information on the devices, devices may be identified that may provide the desired information”], said determination being based on a location profile for each of the one or more nodes [paragraph 0021, “the location information may be processed by the mediator 204 such that the location of the devices may be matched to the desired location received via the request input”]; 
forward the search query to the one or more nodes for execution to identify matching stored local content [paragraph 0030, “the service component 101 receives the request from the requestor and identifies devices that may provide the desired data … the service component 101 accesses a database … The database may include, for example, location information of the devices and/or additional information on each of the devices … The information on the devices may be matched with the received data capture request (STEP 402). Based on the information on the devices, devices may be identified that may provide the desired information”; paragraph 0028, “the service component 101 may parse the natural language query to determine the nature of the inquiry … the service component may identify keywords in the query and match the keywords to a database of keywords maintained at the service component 101. The database of keywords may include keywords that can be used to identify corresponding network devices for providing data pertaining to the keywords”; paragraph 0020, “a device may further be selected to provide the requested data based on capabilities of the devices”; paragraph 0040, “the data captured by the device(s) is transmitted to the requestor by the service component 101. Thus, the mediator 204 of the service component 101 may allow a requestor to submit requests for data capture which may include any desired characteristics of the data capture such as geographical location of the data capture or subject matter of the data capture. Based on the request and the characteristics of the federated user devices in the network (e.g., location of the device, capabilities of the device, etc.), the mediator 204 of the service component 101 may transmit a request for the data capture to devices identified as capable of providing the data”].  
Panabaker does not teach
a query parsing module configured to build a vector that includes a plurality of keywords extracted from a search query; and 
a probability determination using a generative topic model for each of a set of distinct locations that calculates a probability that the generative topic model would generate the vector.
Kolb teaches
a query parsing module configured to build a vector [paragraph 0048, “The vector space model represents a document as a vector of features (words or n-grams) whilst a topic model represents a document as a probability of discussing certain topics”; paragraph 0094, “For a given Requirement Document inferred or confirmed to be described by a plurality of topics, the Matching Engine 150 may identify, from the topic model database 25, a set of Evidence Documents that … have a topic vector most similar to the Requirement Document”; It can be seen that a vector is created for the input requirement document in order to identify an evidence document having a similar topic vector] that includes a plurality of keywords extracted from a search query [Figs 4-5, paragraphs 0058 and 0094-0095, “For a given Requirement Document inferred or confirmed to be described by a plurality of topics, the Matching Engine 150 may identify, from the topic model database 25, a set of Evidence Documents that (a) are highly probably described by an individual topic; (b) are highly probably described by all topics; and/or (c) have a topic vector most similar to the Requirement Document, i.e. described by topics with a probability in a similar ratio and magnitude”; It can be seen in the figs 4-5 that the requirement document 115 input into topic inference agent 425 which infers the input requirement document having topic1, topic2, etc., where each topic includes a plurality of words; paragraph 0050, “A topic is defined as a distribution over many words. A document is a collection of words and can be expressed as a probability of topics”]; and
a probability determination using a generative topic model [Figs. 4-5, paragraph 0048, “a topic model represents a document as a probability of discussing certain topics”] for each of a set of distinct locations that calculates a probability that the generative topic model would generate the vector [Figs 4-5, paragraphs 0094-0095, “For a given Requirement Document inferred or confirmed to be described by a plurality of topics, the Matching Engine 150 may identify, from the topic model database 25, a set of Evidence Documents that (a) are highly probably described by an individual topic; (b) are highly probably described by all topics; and/or (c) have a topic vector most similar to the Requirement Document, i.e. described by topics with a probability in a similar ratio and magnitude. An Evidence Document's topic probability measured (a) individually, (b) aggregate or (c) vector cosine similarity may be used as its similarity score to rank Evidence Documents and select a set of most similar Evidence Documents to display … For example, in FIG. 4, the Topic Inference agent infers that that the requirements are described by Topic1 (50% likely) and Topic 2 (45% likely), ignoring the remaining topics as unlikely. FIG. 5 continues the process, in which the Topics 1 and 2 have been confirmed (box 500) by the user. The Matching Engine retrieves (520) from the topic model database 25: Case 1 as the best example of Topic 1 (80% likely); Case 2 as the best example of Topic 2 (75% likely); and Case3 as having the most similar vector of Topics 1 and 2 to the vector for the Requirement Document”; paragraph 0058, “Agent 530 scores the Evidence Documents based on their similarity to the Requirements 115”; It can be seen that after the matching agent 520 retrieved the cases which having the most similar vector to the vector for the requirement document, the agent 530, based on the similarity level, scores the evidence documents (calculating the probability/score that the topic model would generate the vector similar to the input vector)];
Since Panabaker teaches [a request for data capture from a desired location is received, devices identified as being at or near the desired location may be identified or polled, the location of the devices may be matched to the desired location (content match)] (please see above rejection), and Kolb teaches [using the topic model to calculate the probability that the evidence document (s) (in a database) having the most similar vector to the vector for the input/requirement document]”. Therefore, the prior art of record read on the claim invention.
claim 12 is rejected using the same rationale as claim 1. 

As per claim 13, Panabaker and Kolb teach the system of claim 12.
Panabaker further teaches
a query parsing module [paragraph 0052, the social-networking system] configured to the search query to determine at least a location component [paragraph 0028, the service component may parse the natural language query to determine the nature of the inquiry; paragraph 0029, a requestor may inquire as to the weather conditions in New York City, in parsing the inquiry, the service component may identify keywords such as "weather" and "New York City"].

As per claim 14, Panabaker and Kolb teach the system of claim 13.
Panabaker further teaches
[paragraph 0049, a typeahead process may attempt to identify one or more user nodes, concept nodes that match the string of characters entered into query field] is further configured to match the location component to the location profile for each of the one or more nodes [paragraph 0021, the location information may be processed such that the location of the devices may be matched to the desired location received from the requestor; paragraph 0029, a requestor may inquire as to the weather conditions in New York City, in parsing the inquiry, the service component may identify keywords such as "weather" and "New York City", devices located in New York City or surrounding areas may be identified as matching the keyword "New York City" or related cross referenced keywords].

As per claim 15, Panabaker and Kolb teach the system of claim 12.
Panabaker further teaches
a network interface [paragraph 0101, input/output interface] configured to receive the search query from a query front-end [paragraph 0017, the requestor transmits a request to the service component, the requestor may include a telephone, computer, wireless device, PDA, etc.].  

As per claim 16, Panabaker and Kolb teach the system of claim 15.
Panabaker further teaches
the network interface [paragraph 0101, input/output interface] is further configured to forward a query result from the one or more nodes to the query front end [paragraph 0040, the data captured by the device(s) is transmitted to the requestor by the service component].  

As per claim 22, Panabaker and Kolb teach the method of claim 1.
Kolb teaches
[Figs 4-5, paragraph 0048, “a topic model represents a document as a probability of discussing certain topics”].
claim 22 is rejected using the same rationale as claim 1.

As per claim 26, Panabaker and Kolb teach the method of claim 1.
Panabaker teaches 
determining the one or more nodes [paragraph 0006, “Based on a request received from a requester, a device may be determined to be capable of providing data capture desired by the requester”; paragraph 0021, a request for data capture from a desired location is received, devices identified as being at or near the desired location may be identified or polled, the location of the devices may be matched to the desired location (content match) … the location information may be processed by the mediator 204 (included in a service component 101) such that the location of the devices may be matched to the desired location received via the request input … transmit a message to the devices identified at or near the desired location in real-time … to request data capture from the devices”; paragraph 0028, “a requestor may inquire about "what are the weather conditions in NewYork City?" … the service component 101 may parse the natural language query to determine the nature of the inquiry. Based on the results of the parsing of the query, the service component 101 may identify devices capable of providing the requested information. In one example of parsing of the query, the service component may identify keywords in the query and match the keywords to a database of keywords maintained at the service component 101. The database of keywords may include keywords that can be used to identify corresponding network devices for providing data pertaining to the keywords”];
Kolb teaches
[Figs 4-5, paragraphs 0094-0095, “For a given Requirement Document inferred or confirmed to be described by a plurality of topics, the Matching Engine 150 may identify, from the topic model database 25, a set of Evidence Documents that (a) are highly probably described by an individual topic; (b) are highly probably described by all topics; and/or (c) have a topic vector most similar to the Requirement Document, i.e. described by topics with a probability in a similar ratio and magnitude. An Evidence Document's topic probability measured (a) individually, (b) aggregate or (c) vector cosine similarity may be used as its similarity score to rank Evidence Documents and select a set of most similar Evidence Documents to display … For example, in FIG. 4, the Topic Inference agent infers that that the requirements are described by Topic1 (50% likely) and Topic 2 (45% likely), ignoring the remaining topics as unlikely. FIG. 5 continues the process, in which the Topics 1 and 2 have been confirmed (box 500) by the user. The Matching Engine retrieves (520) from the topic model database 25: Case 1 as the best example of Topic 1 (80% likely); Case 2 as the best example of Topic 2 (75% likely); and Case3 as having the most similar vector of Topics 1 and 2 to the vector for the Requirement Document”; paragraph 0058, “Agent 530 scores the Evidence Documents based on their similarity to the Requirements 115”; claim 13, “calculating a metric of similarity between the Requirement Document and Evidence Documents and wherein the set of similar Evidence Documents is selected based on the metric of similarity, preferably selecting only Evidence Documents having a similarity value above a threshold”];
Panabaker teaches identying a node/device to provide the answer to the query, and the device is identified using a matching process which determining a match between the content data received from the query and the content data from the devices, so, it can be seen that to identify a node, the two set of content data must be matched.
However, Panabaker does not teach the match between the two set of content data is identified (by the service component 101) using a generative topic model which can assign probability to the certain topics/keywords (when performing keywords matching) to identify a match.
While Kolb teaches a topic model assigning probabilities to the topics/keywords of the document, and compare two set of content data in order to identify a match, wherein, the match is identified if a match value above a threshold.
Since Kolb teaches if the matching value between two set of content data is above the threshold, a match is identified, and Panabaker teaches, when a match between the two set of content data is identified, a node/device is determined, and therefore, the combination of Panabaker and Kolb read on the limitation “determining the one or more nodes includes identifying nodes that have a determined probability that exceeds a threshold value”.
claim 26 is rejected using the same rationale as claim 1.

Claims 6, 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Panabaker et al. in view of Kolb et al. and further in view of Boucher et al. (US Pub. 2017/0270126).
As per claim 6, Panabaker and Kolb teach the method of claim 1.
Panabaker teaches 
the one or more nodes [paragraph 0021, “transmit a message to the devices identified at or near the desired location in real-time … to request data capture from the devices”].
Kolb teaches
generative topic model [Figs 4-5, paragraph 0048, “a topic model represents a document as a probability of discussing certain topics”].
Panabaker and Kolb do not explicitly teach

Boucher teaches
constructing the conditional probabilistic model of each of a plurality of locations [paragraph 0055, “the probability, p, may be calculated as the probability of corresponding to a particular social-graph element, k, given a particular search query, X … the probability may be calculated as p=(klX)”; paragraph 0043, social-graph elements such as user nodes], wherein determining the one or more nodes based on a location profile comprises calculating a probability that each of one or more nodes possesses content that matches the search query based on the conditional probabilistic model, each node's respective location profile, and location information from the search query [paragraph 0055, “calculating, for each n-gram identified in the text query, a score that the n-gram (keyword) corresponds to a social-graph element (node)”, the score may be a probability, “the probability, p, may be calculated as the probability of corresponding to a particular social-graph element, k, given a particular search query, X … the probability may be calculated as p=(klX)” … the probability score may indicate the level of similarity or relevance between the n-gram and a particular social-graph element’’, for example, the n-gram "stanford" could be scored with respect to the following social-graph elements as follows: school "Stanford University"=0.7; location "Stanford, Calif."=0.2; user "Allen Stanford"=0.l, determining whether an n-gram corresponds to a social-graph element using a score].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of constructing the conditional probabilistic model of each of a plurality of locations, wherein determining the one or more nodes based on a location profile 

As per claim 17, Panabaker and Kolb teach the system of claim 12.
Panabaker teaches 
the one or more nodes [paragraph 0021, “transmit a message to the devices identified at or near the desired location in real-time … to request data capture from the devices”].
Kolb teaches
generative topic model [Figs 4-5, paragraph 0048, “a topic model represents a document as a probability of discussing certain topics”].
Panabaker and Kolb do not explicitly teach
construct the generative topic model of each of a plurality of locations, and to calculate a probability that each of one or more nodes possesses content that matches the search query based on the generative topic model, each node's respective location profile, and location information from the search query.  
Boucher teaches
construct the generative topic model of each of a plurality of locations [paragraph 0055, “the probability, p, may be calculated as the probability of corresponding to a particular social-graph element, k, given a particular search query, X … the probability may be calculated as p=(klX)”; paragraph 0043, social-graph elements such as user nodes], and to calculate a probability that each of one or more nodes possesses content that matches the search query based on the generative topic [paragraph 0055, “calculating, for each n-gram identified in the text query, a score that the n-gram (keyword) corresponds to a social-graph element (node)”, the score may be a probability, “the probability, p, may be calculated as the probability of corresponding to a particular social-graph element, k, given a particular search query, X … the probability may be calculated as p=(klX)” … the probability score may indicate the level of similarity or relevance between the n-gram and a particular social-graph element’’, for example, the n-gram "stanford" could be scored with respect to the following social-graph elements as follows: school "Stanford University"=0.7; location "Stanford, Calif."=0.2; user "Allen Stanford"=0.l, determining whether an n-gram corresponds to a social-graph element using a score].  
claim 17 is rejected using the same rationale as claim 6. 

As per claim 23, Panabaker and Kolb teach the method of claim 1.
Kolb teaches
generative topic model [Figs 4-5, paragraph 0048, “a topic model represents a document as a probability of discussing certain topics”].
Panabaker and Kolb do not explicitly teach
the generative topic model represents a relationship between queries and responses and wherein the responses include response content and contextual information. 
Boucher further teaches
the conditional probabilistic model represents a relationship between queries and responses [paragraph 0055, calculating, for each n-gram identified in the text query, a score that the n-gram (keyword) corresponds to a social-graph element (node), the score may be a probability, the probability, p, may be calculated as the probability of corresponding to a particular social-graph element, k, given a particular search query, X, the probability may be calculated as p=(klX) and wherein the responses include response content and contextual information [paragraph 0055, the probability score may indicate the level of similarity or relevance between the n-gram and a particular social-graph element, for example, the n-gram "stanford" could be scored with respect to the following social-graph elements as follows: school "Stanford University"=0.7; location "Stanford, Calif."=0.2; user "Allen Stanford"=0.l, determining whether an n-gram corresponds to a social-graph element using a score].   
claim 23 is rejected using the same rationale as claim 6. 

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Panabaker et al. in view of Kolb et al. in view of Boucher et al. and further in view of Davitz et al. (US Pub. 2015/0156145).
As per claim 9, Panabaker, Kolb and Boucher teach and the method of claim 6.
Kolb teaches
generative topic model [Figs 4-5, paragraph 0048, “a topic model represents a document as a probability of discussing certain topics”].
Panabaker, Kolb and Boucher do not explicitly teach
generating a server model and a local node model for each of the one or more nodes, with each local node model being further based on locally stored information, and with the server model being based on query response history and query predicates.  
Davitz teaches
generating a server model [Fig. 3, paragraph 0035, selects the nodes to which the message m0 will be forwarded (when the relevant content does not exist) by computing a ranking score S for each node N in the network, the ranking score S of the ith node is computed using a weighted linear combination, the node's response score R, and the similarity between the topic distributions of the message and the node’s expertise measure] and a local node model for each of the one or more nodes [paragraph 0025, creates local topic models for each individual nodes], with each local node model being further based on locally stored information [claim 20, the local topic model is derived from local content related to the node, computing an expertise measure based on the local topic model; claim 35, compute an expertise measure for a node based on a probabilistic analysis of local content related to the node and content related to a plurality of nodes of the network; and route a message to the node based on the expertise measure], and with the server model being based on query response history and query predicates [Fig. 3, paragraphs 0030-0034, “receives a message … the message, m.sub.0, is a query … determines whether content exists (e.g., in the data repository (index and database) … that is relevant to the received message, m.sub.0 (e.g., whether the answer to the query is at hand). For example, the method 300 may search the repository, D, of previous message streams to see if a previous message stream corresponds to the received message, m.sub.0 (e.g., addresses the same or a similar query) (finding search result using the previously/historical information and query predicates) … If the method 300 concludes in step 306 that relevant content does exist … forwards the relevant content (e.g., the answer) to the message source (i.e., the asking node) … if the method 300 concludes in step 310 that further content is needed, the method 300 proceeds to step 312 and identifies one or more other nodes in the network to which the query can be forwarded, i.e., in order to solicit an answer”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of generating a server model and a local node model for each of the one or more nodes, with each local node model being further based on locally stored information of Davitz into the method of processing search queries of Panabaker. Doing so would help determining the match score/probability based on the content similarity of the node and the search query.

As per claim 20, Panabaker, Kolb and Boucher teach and the system of claim 17.
Panabaker, Kolb and Boucher do not explicitly teach
generate a server model and a local node model for each of the one or more nodes, with each local node model being further based on locally stored information, and with the server model being based on query response history and query predicates.  
Davitz teaches
generate a server model [Fig. 3, paragraph 0035, selects the nodes to which the message m0 will be forwarded (when the relevant content does not exist) by computing a ranking score S for each node N in the network, the ranking score S of the ith node is computed using a weighted linear combination, the node's response score R, and the similarity between the topic distributions of the message and the node’s expertise measure] and a local node model for each of the one or more nodes [paragraph 0025, creates local topic models for each individual nodes], with each local node model being further based on locally stored information [claim 20, the local topic model is derived from local content related to the node, computing an expertise measure based on the local topic model; claim 35, compute an expertise measure for a node based on a probabilistic analysis of local content related to the node and content related to a plurality of nodes of the network; and route a message to the node based on the expertise measure], and with the server model being based on query response history and query predicates [Fig. 3, paragraphs 0030-0034, “receives a message … the message, m.sub.0, is a query … determines whether content exists (e.g., in the data repository (index and database) … that is relevant to the received message, m.sub.0 (e.g., whether the answer to the query is at hand). For example, the method 300 may search the repository, D, of previous message streams to see if a previous message stream corresponds to the received message, m.sub.0 (e.g., addresses the same or a similar query) (finding search result using the previously/historical information and query predicates) … If the method 300 concludes in step 306 that relevant content does exist … forwards the relevant content (e.g., the answer) to the message source (i.e., the asking node) … if the method 300 concludes in step 310 that further content is needed, the method 300 proceeds to step 312 and identifies one or more other nodes in the network to which the query can be forwarded, i.e., in order to solicit an answer”].  
claim 20 is rejected using the same rationale as claim 9.

Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Panabaker et al. in view of Kolb et al. and further in view of Sridhar (US pub. 2016/0110343).
As per claim 21, Panabaker and Kolb teach the method of claim 1.
Kolb teaches
calculating the probability that the generative topic model would generate the vector [Figs 4-5, paragraphs 0094-0095, “For a given Requirement Document inferred or confirmed to be described by a plurality of topics, the Matching Engine 150 may identify, from the topic model database 25, a set of Evidence Documents that (a) are highly probably described by an individual topic; (b) are highly probably described by all topics; and/or (c) have a topic vector most similar to the Requirement Document, i.e. described by topics with a probability in a similar ratio and magnitude. An Evidence Document's topic probability measured (a) individually, (b) aggregate or (c) vector cosine similarity may be used as its similarity score to rank Evidence Documents and select a set of most similar Evidence Documents to display … For example, in FIG. 4, the Topic Inference agent infers that that the requirements are described by Topic1 (50% likely) and Topic 2 (45% likely), ignoring the remaining topics as unlikely. FIG. 5 continues the process, in which the Topics 1 and 2 have been confirmed (box 500) by the user. The Matching Engine retrieves (520) from the topic model database 25: Case 1 as the best example of Topic 1 (80% likely); Case 2 as the best example of Topic 2 (75% likely); and Case3 as having the most similar vector of Topics 1 and 2 to the vector for the Requirement Document”; paragraph 0058, “Agent 530 scores the Evidence Documents based on their similarity to the Requirements 115”; It can be seen that after the matching agent 520 retrieved the cases which having the most similar vector to the vector for the requirement document, the agent 530, based on the similarity level, scores the evidence documents (calculating the probability/score that the topic model would generate the vector similar to the input vector)];
Panabaker and Kolb do not explicitly teach
calculating the probability that the generative topic model would generate the vector if sampled from the posterior (emphasis added).
Sridhar teaches 
calculating the probability that the generative topic model would generate the vector if sampled from the posterior [abstract, “Topics are determined for short text messages using an unsupervised topic model. In a training corpus created from a number of short text messages, a vocabulary of words is identified, and for each word a distributed vector representation is obtained by processing windows of the corpus having a fixed length. The corpus is modeled as a Gaussian mixture model in which Gaussian components represent topics. To determine a topic of a sample short text message, a posterior distribution over the corpus topics is obtained using the Gaussian mixture model”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of calculating the probability that the generative topic model would generate the vector if sampled from the posterior of Sridhar into the method of processing search queries of Panabaker. Doing so would help determining a topic of a sample short text message by using the Gaussian mixture model to obtain a posterior distribution over the corpus topics (Sridhar, abstract).

As per claim 24, Panabaker and Kolb teach the system of claim 12.
Kolb teaches
[Figs 4-5, paragraphs 0094-0095, “For a given Requirement Document inferred or confirmed to be described by a plurality of topics, the Matching Engine 150 may identify, from the topic model database 25, a set of Evidence Documents that (a) are highly probably described by an individual topic; (b) are highly probably described by all topics; and/or (c) have a topic vector most similar to the Requirement Document, i.e. described by topics with a probability in a similar ratio and magnitude. An Evidence Document's topic probability measured (a) individually, (b) aggregate or (c) vector cosine similarity may be used as its similarity score to rank Evidence Documents and select a set of most similar Evidence Documents to display … For example, in FIG. 4, the Topic Inference agent infers that that the requirements are described by Topic1 (50% likely) and Topic 2 (45% likely), ignoring the remaining topics as unlikely. FIG. 5 continues the process, in which the Topics 1 and 2 have been confirmed (box 500) by the user. The Matching Engine retrieves (520) from the topic model database 25: Case 1 as the best example of Topic 1 (80% likely); Case 2 as the best example of Topic 2 (75% likely); and Case3 as having the most similar vector of Topics 1 and 2 to the vector for the Requirement Document”; paragraph 0058, “Agent 530 scores the Evidence Documents based on their similarity to the Requirements 115”; It can be seen that after the matching agent 520 retrieved the cases which having the most similar vector to the vector for the requirement document, the agent 530, based on the similarity level, scores the evidence documents (calculating the probability/score that the topic model would generate the vector similar to the input vector)];
Panabaker and Kolb do not explicitly teach
calculating the probability that the generative topic model would generate the vector if sampled from the posterior (emphasis added).
Sridhar teaches 
[abstract, “Topics are determined for short text messages using an unsupervised topic model. In a training corpus created from a number of short text messages, a vocabulary of words is identified, and for each word a distributed vector representation is obtained by processing windows of the corpus having a fixed length. The corpus is modeled as a Gaussian mixture model in which Gaussian components represent topics. To determine a topic of a sample short text message, a posterior distribution over the corpus topics is obtained using the Gaussian mixture model”].
claim 24 is rejected using the same rationale as claim 21. 

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Hennig et al. (US Pub. 2012/0101965) describes the topic model is used to predict probabilities that words, features, documents are indicative of particular topics.
Bickel et al. (US Pub. 2011/0109435) describes a method for determining the similarity between a reference point-of-interest and similarity candidate points-of-interest.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T NGUYEN whose telephone number is 571-272-0103.  The examiner can normally be reached on M-F, 8 AM-5 PM, (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T. N./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123